Citation Nr: 0110356	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for service-connected patellofemoral syndrome, postoperative 
arthroscopy of the left knee.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active military service from July 1992 to 
July 1997.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for a left knee disability.  A November 1999 
rating decision granted service connection for the disability 
and assigned a 10 percent rating.  The veteran timely 
perfected an appeal for an increased rating.

A videoconference hearing before a Member of the Board was 
conducted in February 2001. 

Although the RO styled the left knee issue as an increased 
rating claim, the Board has recharacterized the claim as one 
involving the propriety of the initial rating assigned, in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of the appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law defines VA's 
duty to assist a claimant in obtaining evidence necessary to 
substantiate the claim.  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As discussed below, 
further development is needed before the claim can be 
resolved.  

The veteran's representative, at the videoconference hearing, 
contended that the veteran may be entitled to separate 
ratings for arthritis and instability.  In this regard, the 
Board would point out that, in a precedent opinion, the 
General Counsel of VA held that a veteran who has arthritis 
and instability in her knees may receive separate ratings 
under Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  Moreover, the VA General 
Counsel has since held, that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in her knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing the veteran experiences painful motion attributable 
to her arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Also, as pointed out by the veteran's representative, the 
directives of DeLuca v. Brown, 8 Vet. App. 202 (1995) may be 
applicable.  The Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  The 
veteran's disability ratings for her left knee disability may 
be rated based on limitation of motion.  The most recent 
examination in March 2000 found full range of motion of the 
left knee but did not provide sufficient findings to resolve 
the questions regarding DeLuca and entitlement to separate 
ratings for arthritis and instability.  

In light of the foregoing, the veteran should be afforded a 
VA orthopedic examination to ascertain the current level of 
severity of her left knee disability in light of DeLuca, 
VAOPGCPREC 9-98 and 23-97.

Moreover, the issue of the rating to be assigned initially 
for the veteran's service-connected left knee is one governed 
by the holding of Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found.)  The record does not reflect that Fenderson 
was considered by the RO in its adjudication of the veteran's 
claim for an initial rating in excess of 10 percent for her 
left knee, thereby warranting further action by the RO.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran.  If any of the requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
veteran and her representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in her possession, and 
the RO should afford her the opportunity 
to do so before arranging for her to 
undergo further examination.

2.  After associating with the claims 
file all outstanding records of medical 
treatment, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and extent of her left knee 
disability.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, should be made available 
to, and be reviewed by, the examiner.  
The examiner should conduct all indicated 
x-rays and laboratory tests.  The 
examiner should indicate if the veteran's 
service-connected left knee disability is 
manifested by recurrent arthritis, 
subluxation, lateral instability, and/or 
limitation of motion.  The examiner 
should also be asked to determine whether 
the left knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly.  This should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased ratings for service-connected 
left knee disability.  The RO should 
consider whether a staged rating is 
appropriate, pursuant to the Fenderson 
decision, DeLuca, VAOPGCPREC 9-98 and 23-
97.  If any action taken is adverse to 
the veteran, she and her representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  They should also 
be afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



